Citation Nr: 0417747	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for joint space arthritis with spurs, right elbow 
(major).  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right great toe injury.  

3.  Entitlement to an increased (compensable) evaluation for 
a residual scar over the left eye, status post radial 
keratotomy.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from November 22, 1978 to 
November 30, 1998.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from 
August 2002 and April 2003 rating decisions of the VA 
Cleveland, Ohio, Regional Office (RO).  In August 2002 the RO 
granted entitlement to service connection for right elbow 
joint space arthritis with spurs, and the veteran expressed 
disagreement with the assignment of an initial 10 percent 
evaluation effective December 1, 1998, the day following the 
date of separation from service.  

With respect to the right elbow claim, the veteran's appeal 
arises following an original award of service connection.  
Consequently, this rating issue is not the result of a claim 
for "increased" entitlement, rather one involving the 
propriety of the original evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran also appeals the April 2003 rating decision 
wherein the RO denied claims of entitlement to ratings in 
excess of 10 percent for the right toe injury, and a 
compensable rating for the left eye scar.  

The issue of entitlement to an evaluation in excess of 10 
percent for a right great toe injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The rating criteria for evaluating skin disabilities were 
changed during the course of this appeal; neither version of 
the criteria is more favorable to the veteran.  

2.  The veteran's service-connected above the left eye scar 
is manifested by a well-healed, non adherent and non tender 
scar, which is hidden within the left eyebrow, not painful to 
the touch, and results in no more than slight disfigurement, 
if any, and includes none of the characteristics of 
disfigurement.  

4.  The right elbow disability is manifested by arthritis 
with spurs with no evidence of additional functional loss due 
to pan or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for a compensable (10 percent) rating for 
service-connected above the left eye scar, status post radial 
keratotomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7800-7804 (effective prior to August 30, 2002); Diagnostic 
Code 7800 (effective August 30, 2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for joint space arthritis, with spurs, right elbow, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claims on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

For the reasons noted below, and in sole regard to the claims 
adjudicated on the merits herein, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA, and that the Board's decision to proceed in 
adjudicating the two claims on the merits on appeal does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  

In this case, the veteran claims of service connection for 
right elbow arthritis was granted in an August 2002 rating 
decision, and this represented a full grant of the benefit 
then sought.  However, the veteran expressed disagreement 
with the assigned rating, he raised additional claims, and 
notice of VCAA was issued to him in September 2002, which 
regarded the increased rating aspect of the two claims 
adjudicated on appeal.  The RO issued notice to the veteran 
of VA's duty to assist and other VCAA responsibilities at 
that time, and in a second letter dated in October 2002, 
prior to the adjudication of the increased rating aspect of 
the two claims adjudicated on the merits herein.  As such, 
the timing of the notice comports with the CAVC's holding in 
Pelegrini, supra. 

Specifically, the September and October 2002 letters advised 
the veteran of his need to identify or submit evidence that 
his left above the eye scar is more severe than presently 
rated, and of his need to submit medical evidence that his 
right elbow arthritis is due to his prior military service.  



The RO's September and October 2002 notices also informed the 
veteran that VA would attempt to obtain any evidence that he 
identifies.  The RO requested that he send VA any information 
he may have pertinent to his claims.  

The RO also provided the veteran with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to his claims.  The veteran responded in 
September and November 2002 by identifying VA treatment and 
by submitting copies of private treatment records.  

Additionally, consistent with the duty to assist, the RO 
scheduled the veteran for VA joints and scars examinations in 
January and February 2003, reports of which are on file.  
Moreover, VA outpatient treatment records were requested and 
obtained.  The veteran has not identified medical evidence 
not already obtained.  

Once all of the above was completed, the RO denied the claims 
on appeal in an April 2003 rating decision, notice of which 
was issued that same month.  The decision and notice advised 
the veteran of the evidence considered and the reasons and 
bases for the denial of his claims adjudicated on the merits 
herein, including the criteria for a compensable evaluation 
for service-connected above the left eye scar.  

Additional VA treatment records were obtained for dates to 
January 2004, and the RO has obtained all records identified 
by the veteran.  

Significantly, the August 2003 statement of the case included 
the laws and regulations pertinent to the veteran's right 
elbow and left above the eye scar-including the revised 
criteria for scars under Diagnostic Codes 7800, and above.  

Upon the completion of this development, a decision review 
officer (DRO) reviewed the evidence on appeal and issued a 
supplemental statement of the case in March 2004, which again 
denied the claims on appeal.  The supplemental statement of 
the case advised the veteran of the regulations governing 
entitlement to increased ratings for service-connected right 
elbow and above the left eye scar.  

The RO's statement of the case (SOC) and supplemental 
statement of the case (SSOC) included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of the January and February VA examination reports 
and medical findings.  

Given the above, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claim, and no further notification or development 
action is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the two 
claims which are the subjects of the present determination.  
Neither the veteran nor his representative have identified 
additionally available medical evidence relevant to the 
claims that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby). 


Criteria for Increased Ratings in General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003). Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records. 38 
C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. § 4.40. The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. § 
4.45.  

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or peri-articular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints involved should 
be tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint. 38 C.F.R. § 4.59.



The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).  


Above the Left Eye Scar

The Board initially points out that there were changes in VA 
law regarding the veteran's service-connected above the left 
eye scar, at Diagnostic Code 7800, effective August 30, 2002, 
notice of which was contained in the SOC dated in August 
2003.  Since this change occurred while the veteran's appeal 
was pending, application of both the old and revised law is 
considered and the law that is more favorable to the 
veteran's claim is applied.  The veteran was provided with 
both the old and revised law regarding Diagnostic Code 7800.  

However, it is important to note that the Board must apply 
the old law prior to the effective date of the new law. See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  

Prior to August 30, 2002, disfiguring scars of the head, face 
and neck, under Diagnostic Code 7800, resulted in a 
noncompensable rating when slight.  Moderate, disfiguring 
scars resulted in a 10 percent rating; for a 30 percent 
evaluation, disfiguring scars of the head, face, and neck had 
to be "severe," especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, and a 
50 percent rating was assigned for complete or exceptionally 
repugnant scars with deformity of one side of the face or 
marked or repugnant bilateral disfigurement. 

Under the new criteria, Diagnostic Code 7800 calls for a 10 
percent rating for scars with one characteristic of 
disfigurement.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or, with two or three 
characteristics of disfigurement, a 30 percent rating is 
warranted for a scar.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricle), cheeks, lips), or; with four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted under Diagnostic Code 7800.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, an 80 percent rating 
is warranted.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.


Analysis

The RO has rated the veteran's above the left eye scar as 
noncompensably disabling, and the Board agrees, for reasons 
and bases expressed below.  In finding so, in an August 2003 
VA Form 646, the veteran's representative clarified that the 
veteran was specifically asserting that he met the new 
criteria for a 30 percent evaluation, and thus limited his 
appeal to the benefit which is granted herein, as detailed 
below.  



In finding so, the Board initially notes that the veteran 
appears to be confused as to the nature of his service-
connected disability.  He asserts that his service-connected 
above the left eye scar warrants a compensable rating on 
account of various visual distortions and abnormalities, 
including an astigmatism, occasionally seeing halo-like 
distortions around lights at night.  

The Board points out that the veteran is not service-
connected for residuals of a radial keratotomy-the July 1999 
RO rating decision established service-connection for a scar 
located "above the veteran's left eye," which was 
considered to be, giving the veteran all benefit of the 
doubt, a residual of his in-service radial keratotomy.  
(Emphasis added).  Notice of the July 1999 RO rating decision 
was issued to the veteran.  

The veteran's service-connected above the left eye scar is 
shown to be hidden and located within his left eyebrow.  On 
most recent VA skin examination in February 2003, a VA 
examiner noted a small hidden scar hidden in the left eyebrow 
under the hair, which was 1 cm in length, non adherent, non 
hypertrophic, non tender and non disfiguring.  The diagnosis 
was healed laceration of the left eyebrow.  

VA treatment records show no treatment for any above the left 
eye scar.  

The above clinical findings do not warrant a compensable 
evaluation under either the former or revised criteria for 
scars at Diagnostic Code 7800.  The veteran's hidden and 
healed scar above the left eye, within the left eyebrow, is 
no more than slight-if disfiguring at all, and does not more 
closely approximate the criteria for a 10 percent evaluation 
under the former criteria at Diagnostic Code 7800 for 
moderately disfiguring scars of the head, face or neck.  
Additionally, under the revised criteria for scars at 
Diagnostic Code 7800, the veteran's above the left eye scar 
does not include any of the characteristics of disfigurement.  
Accordingly, there is no basis for an increased rating under 
either the former or revised rating criteria, and the claim 
must be denied.  


Increased Evaluation for Right Elbow Disorder

The veteran's right elbow disorder, or "tennis elbow," 
including spurs and joint space arthritic changes, and is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 and 5206 (2003).  

38 C.F.R. § 4.71a, DC 5010 provides that traumatic arthritis 
should be rated as degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003 establishes, essentially, 
three methods of evaluating degenerative arthritis which is 
established by x-ray studies: (1) when there is a compensable 
degree of limitation of motion, (2) when there is a 
noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation. A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. Diagnostic Code 
5003.

January 2000 X-ray studies demonstrate a large spur formation 
at the tendinous insertion on the dorsal non-articular 
olecranon surface of the right elbow, as well as a spur along 
the ventral articular surface of the ulna consistent with 
joint space arthritis.  

Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray study, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592- 93 
(1991); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991). 

The veteran is right handed.  Applicable regulation provides 
that the veteran's right (major) elbow disability may be 
rated on the basis of limitation of motion under Diagnostic 
Code 5206, Diagnostic Code 5207, or Diagnostic Code 5208.

The Rating Schedule provides that when flexion of the major 
forearm is limited to 110 degrees, a zero percent rating is 
assigned. A 10 percent rating is warranted if flexion is 
limited to 100 degrees. A 20 percent rating requires 
limitation of forearm flexion to 90 degrees. A 30 percent 
rating requires limitation of forearm flexion to 70 degrees. 
A 40 percent rating requires limitation of forearm flexion to 
55 degrees. A 50 percent rating requires limitation of 
forearm flexion to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5206.

The rating schedule also provides that limitation of 
extension of the major forearm from 45 to 60 degrees warrants 
a 10 percent rating. A 20 percent rating is warranted if 
extension is limited to 75 degrees. A 30 percent rating is 
warranted if extension of the forearm is limited to 90 
degrees. A 40 percent rating is warranted if extension is 
limited to 100 degrees. A 50 percent rating is warranted if 
extension is limited to 110 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

Pursuant to Diagnostic Code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full. See 38 C.F.R. § 
4.71, Plate I.  

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided. 38 C.F.R. § 4.14. 
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination. 
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology. 
Estaban v. Brown, 6 Vet. App. 259 (1994).

VA General Counsel held that a knee disability may receive 
separate ratings under diagnostic codes evaluating 
instability (Code 5257, 5262, and 5263) and those evaluating 
range of motion (Codes 5003, 5010, 5256, 5260, and 5261). See 
VAOPGCPREC 23-97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint. See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).


Analysis

The Board can find no basis for an evaluation in excess of 10 
percent for the veteran's right elbow disability.  

On most recent VA examination in January 2003, the veteran's 
right elbow demonstrated 120 degrees of flexion and 0 degree 
of extension, with 5/5 grade power in all muscle groups when 
checked against both gravity and strong resistance.  The 
examiner found no muscle weakness, no tenderness, and the 
spurs could not be felt.  


The veteran had 90 degrees of supination and 85 degrees of 
pronation in the right elbow.  The examiner noted that the 
examination of both of the veteran's elbows was "normal."  
Upon review of the X-ray studies, the diagnosis was spur 
formation of the right elbow.  

These findings translate to no more than the current 10 
percent rating under all applicable diagnostic codes.  The 
Board adds that as to flexion and extension, the veteran does 
not even meet the criteria for the current 10 percent rating, 
so that even with consideration of his complaints of pain, an 
evaluation in excess of 10 percent is not warranted.  
Furthermore, with no medical evidence of any additional 
limitation of function caused by pain or weakness, an 
increase is not warranted due to DeLuca considerations.  


Final Consideration, Extraschedular Evaluations

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).


The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. In 
the veteran's case at hand, the Board notes that the while RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations, it did not grant entitlement to 
an increased evaluation for either disability at issue on 
that basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As to both claims on appeal, the Board does not find that the 
veteran's disability picture has been rendered unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluations for the disabilities at issue 
for which an increased compensation benefits are sought on 
appeal.

The noncompensable schedular evaluation under Diagnostic Code 
7800 for above the left eye scar, and the 10 percent rating 
for right elbow disability, each adequately compensate the 
veteran for the current nature and extent of severity of 
these two claims on appeal.  There is no basis for increased 
ratings for any period of the appeal.  



ORDER

Entitlement to an increased (compensable) rating for the 
above the left eye scar, status post radial keratotomy, is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
right elbow arthritis, with spurs, is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board has carefully reviewed the evidence pertaining to 
the veteran's claim of entitlement to an increased rating for 
service-connected right toe injury, currently rated as 10 
percent disabling and finds that additional necessary 
development is needed to comply with VCAA as to the right toe 
claim. 

Although the veteran underwent VA joints examination in 
January 2003, the report of examination does not contain 
sufficient detailed clinical information so as to allow an 
equitable evaluation of the claim in accordance with the 
applicable diagnostic codes and the documented clinical 
history.  See Beverly v. Brown, 9 Vet. App. 402, 406 (1996) 
(The examination must contain findings which address the 
specific diagnostic criteria); Wisch v. Brown, 8 Vet. App. 
139, 140 (1995) (The examiner must specifically address the 
alleged disorder-the examiner's silence is insufficient to 
show the lack of symptomatology).  (Emphasis added).  

In this case, the veteran asserts that an evaluation in 
excess of 10 percent is warranted on account of pain and 
difficulty when walking.  He claims that he has to wear a 
bigger shoe on his right foot than his left on account of 
swelling and tenderness.  He asserts that he has an unusual 
gait, and that he has flat feet as a result of the residuals 
of his service-connected right toe injury.  

On VA examination in February 2003, the veteran repeated 
these complaints.  However, the examiner merely noted that 
the veteran had a bunion formation secondary to arthritic 
changes of the right metatarsophalangeal joint of the big 
toe, without comment as to any objective clinical evidence of 
any of the other complaints.  No comment was made as to 
whether the veteran was actually wearing two shoes of 
different size, no notation was made as to any gait testing 
or abnormality found on such testing.  Additionally, X-ray 
studies were not conducted.  

38 C.F.R. § 4.2 states that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  In addition, 38 C.F.R. § 4.13 
provides: "When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms."  

The veteran should be afforded another VA joints examination 
of the right foot, to include X-ray studies and a statement 
as to any swelling, pain on palpation, or abnormality of 
gait.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim-primarily competent medical 
evidence of right great toe 
symptomatology and impairment, and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any right great toe 
disorder or impairment, since September 
2001.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).  

5.  The VBA AMC should arrange for a VA 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist to include eon a fee 
basis if necessary (by one who has 
previously not seen or examined the 
veteran, if possible), who has carefully 
reviewed the veteran's documented service 
and post-service medical history, for the 
purpose of ascertaining the current 
nature, extent of severity, and likely 
etiology of all right great toe pathology 
found on examination.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003),  and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination, and answer the 
following medical questions:

--Is it at least as likely as not that 
the veteran's service-connected right 
great toe disorder includes a gait 
abnormality?  Please describe any gait 
disorder, in detail.  

--Does the veteran's service-connected 
right great toe disorder show any 
objective signed of swelling, pain, or 
discomfort on use and/or palpation?  If 
so, describe in terms of impairment of 
day-to-day functioning.  

Does the service-connected right great 
toe injury involve only the nerves, or 
does it also involve the muscles and 
joint structure?

(b) Does the service-connected right 
great toe injury cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, each examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right great toe injury, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected right great toe injury, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right great toe 
injury.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
great toe injury, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right great toe 
injury.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address 38 C.F.R. § 4.40, 
4.45, 4.59.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased rating for service-connected 
right great toe injury residuals.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation, and may result in a 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



